Title: From Alexander Hamilton to Nathan Rice, 14 August 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York August 14th 1799

Your letter of the eighth of July has been delivered to me. The articles of which you speak have arrived, I presume, before this. However the Secretary of war shall be informed of the deficiency of which you complain. All applications of the kind you will please, in future, to direct to Ebenezer Stevens Esqr. who is the Agent of the War Department in matters of this nature. The applications should be accompanied with returns of the articles wanted. Knapsacks have already been provided for the current year—your suggestion will be considered in the arrangements for the year following. Mr. Francis Barker will receive my interest with the Secretary of war.
I enclose to you a letter which I have received from Cat. Ashmun. This would have been directed, with more propriety, to you; altho addressed to me, doubtless from good motives. Some of the questions contained in Capn Ashmun’s letter you will be able to answer without any information from me. With respect to the exchange of soldiers I would observe that no soldier can be exchanged after he has been regularly enlisted without my consent. When any circumstances occur which may render an exchange advisable they should be reported to me for my consideration & direction.
The fourth section of the Act of Congress passed the third of March ninety seven does not apply to officers in the situation of Captain Ashmun. The contract price within the state is, I understand, the rule which governs on the subject of rations.
With great consideration   I am, Sir &c. &c.
